PROSPECTUS May 1, 2010 Madison Corporate Income Shares (Ticker Symbol:COINX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. www.madisonfunds.com TABLE OF CONTENTS Summary Data: Madison Corporate Income Shares1 Investment Objectives/Goals1 Fees and Expenses1 Portfolio Turnover1 Principal Investment Strategies2 Principal Risks2 Risk/Return Bar Chart and Performance Table2 Management3 Purchase and Sale of Fund Shares3 Tax Information3 Payments to Broker-Dealers and Other Financial Intermediaries3 Investment Objectives4 Implementation of Investment Objectives4 Investment Strategy4 Corporate Debt Securities5 Maturity6 Duration6 Portfolio Trading Activity – Taxable Capital Gains Potential6 Temporary Defensive Position6 Risks7 Interest Rate Risk7 Tax-Related Risk7 Call Risk7 Risk of Default7 Portfolio Holdings8 Management8 Investment Adviser8 Compensation8 Pricing of Fund Shares9 Shareholder Information9 Purchase and Redemption Procedures9 Dividends and Distributions9 Frequent Purchases and Redemptions of Fund Shares9 Taxes11 Federal Taxes11 State and Local Taxes11 Taxability of Transactions11 Certification of Tax Identification Number11 Financial Highlights12 Guide to Doing Business14 Eligible Investors14 Shareholder Account Transactions14 How to Open a New Account14 How to Purchase Additional Shares14 How to Redeem Shares15 Distribution Options15 Redemptions In Kind16 How to Close an Account16 Unusual Transaction Fees16 SUMMARY DATA Investment Objectives/Goals The investment objective of Madison Corporate Income Shares (the “Fund”) is to obtain the highest total investment return possible (income and share price appreciation) within the policy limitations of (1) investments in corporate bonds rated Baa3/BBB- or better at time of purchase, (2) maintaining an average overall quality of A- or better, (3) maintaining a dollar weighted average maturity of ten years or less, (4) generally maintaining overall portfolio duration within 25% of the Barclays Capital Intermediate Credit Bond Index benchmark and occasionally varying from the benchmark by up to 50%, and (5) limiting investments in corporate securities in any one industry (as defined by SIC code) to 20% at time of purchase. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.00% Distribution (12b-1) fees None Other expenses 0.00% Total annual fund operating expenses 0.00% Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $0 $0 $0 $0 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 18% of the average value of its portfolio. Principal Investment Strategies 1 The Fund seeks to achieve its investment objectives through diversified investment in a broad range of corporate debt securities.In seeking to achieve the Fund’s goal, the Fund’s investment adviser will: (1) monitor the yields of the various bonds that satisfy the Fund’s investment guidelines to determine the best combination of yield, credit risk and diversification for the Fund; (2) shorten or lengthen the Fund’s dollar weighted average maturity and dollar weighted average duration based on our anticipation of the movement of interest rates; (3) select individual securities based on a thorough evaluation of fundamental credit risk; and (4) actively rotate among sectors and quality ratings in search of value and to manage risk.The Fund will invest at least 80% of its total assets in income-producing corporate bonds. Principal Risks Interest Rate Risk.The share price of the Fund reflects the value of the bonds held by it. When interest rates or general demand for fixed income securities change, the value of these bonds change.If the value of these bonds falls, the share price of the Fund will go down.What might cause bonds to lose value? One reason is because interest rates went up. When this happens, existing bonds that pay a lower rate become less attractive and their prices tend to go down.If the share price falls below the price you paid for your shares, you could lose money when you redeem your shares. The longer the maturity of any bond, the greater the effect will be on its price when interest rates change. Call Risk.If a bond issuer “calls” a bond held by the Fund (i.e., pays it off at a specified price before it matures), the Fund could have to reinvest the proceeds at a lower interest rate.It may also experience a loss if the bond is called at a price lower than what the Fund paid for the bond. Tax-Related Risk.You can receive a taxable distribution of capital gain from the Fund.You may also owe taxes if you sell your shares at a price that is higher than the price you paid for them. Risk of Default. Although the Fund’s investment adviser monitors the condition of bond issuers, it is still possible that unexpected events could cause the issuer to be unable to pay either principal or interest on its bond.This could cause the bond to go into default and lose value. Risk/Return Bar Chart and Performance Table The bar chart and table below demonstrate the variability of the Fund’s returns by showing changes in the Fund’s performance from year to year.This information provides some indication of the risks of investing in the Fund.
